DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 13, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 17 are allowable over the Prior Art of Record because it fails to teach or suggest a device for determining a location on an elongated workpiece and being manually movable on the workpiece, the device comprising a positioning means to position the frame in relation to a plurality of sides of the workpiece, wherein the positioning means fix the frame so that the frame does not move in a second direction but so that the frame may move in the first direction of the workpiece, a movable means movable in the second direction; a measuring point, the movement in the first direction and the second direction being used to move the measuring point in said directions, measuring equipment for determining the location of the measuring point in a transverse and a longitudinal respect to the workpiece in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Boyl-Davis et al. (US Pub. No. 2006/0159539)
Boyl-Davis et al. (US Pub. No. 2005/0265798)
Arntson et al. (US Pub. No. 2005/0251985)
Arntson et al. (US Pub. No. 2004/0262020)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 23, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861